DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 10, 12, and 16 objected to because of the following informalities:
In claim 4, the abbreviation “MMS” should be defined as a multifunctional multi-sensor before the abbreviation MMS is used. Although MMS is defined in claim 2, claim 4 does not depend on claim 2.
In claim 10, “the stray pickup noise and impedance” should be changed to “stray pickup noise and impedance”.
In claim 12, “avoiding the need have coolant flowing over sensitive sensor system components” should be changed to “avoiding the need to have coolant flowing over sensitive sensor system components”.
In claim 16, “subject” should recite “subjects” for consistency.
In claim 16, the abbreviation “MMS” should be defined as a multifunctional multi-sensor before the abbreviation MMS is used. Although MMS is defined in claim 2, claim 16 does not depend on claim 2.
Appropriate correction is required.

Claim Interpretation

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, claim 1 recites the limitation “the sensor system helmet” in line 9. It is unclear how this helmet relates to the plurality of Dewar helmets previously set forth. For examination purposes, this limitation will be interpreted as referring to one of the previously set forth Dewar helmets.
Regarding claim 2, claim 2 recites “means for multifunctional multi-sensor (MMS) selectable or reconfigurable sensor, such as a helmet system”. This does not appear to make grammatical sense since nouns are listed after the phrase “means for”. Clarification is required. For examination purposes, this limitation will be interpreted as requiring at least one of the listed components.
Regarding claim 9, claim 9 recites the limitation “close coupled SQUID chip and coil”. The term “close coupled” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what distance would be considered to be “close”. For examination purposes, a reference disclosing some attempt at compactness will be interpreted as disclosing this limitation in the claim.
Regarding claim 10, claim 10 recites the limitation “close coupled SQUID chip and coil”. The term “close coupled” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
Regarding claim 10, claim 10 recites the limitation “(resistance; inductance; capacitance)”. The use of the parenthesis make is unclear if these limitations are a restatement of the previous limitation, additionally required, are exemplary, examples that are specifically required, or are optional. Clarification is required. For examination purposes, these limitations will be interpreted as being examples that not are not specifically required.
Regarding claim 11, claim 11 recites the limitation (i.e. selection and positioning of Dewars fitted with radio frequency therapy and/or Dewar and/or RE beams to be positioned optimally)”. The use of the parenthesis make is unclear if these limitations are a restatement, are exemplary, examples that are specifically required, or are optional. Clarification is required. For examination purposes, these limitations will be interpreted as being examples that not are not specifically required.
Regarding claim 14, claim 14 recites the limitation “(regardless of gravity, tilt and other Dewar repositioning)”. The use of the parenthesis make is unclear if these limitations are a restatement of the previous limitation, additionally required, are exemplary, examples that are specifically required, or are optional. Clarification is required. For examination purposes, limitations in parenthesis will be interpreted as not being required.
Regarding claim 16, claim 16 recites the limitation “subject or others in vicinity of the MMS” in lines 3-4. The term “vicinity” is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what distance would be considered to be “in vicinity of the MMS”. For examination purposes, a reference disclosing some attempt avoid collision with any components and any people will be interpreted as meeting this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warden (US5713354).
Regarding claim 1, Warden discloses in Figure 7 a magnetic monitoring system for imaging, monitoring, scanning or mapping for brain, heart or other body part physiological activity or functions of subjects including children and adults (Warden, Col 1, lines 10-14; “This invention relates to the measurement of magnetic fields produced by the brain of a human subject, and, more particularly, to an approach for performing such measurements using an array of sensors surrounding the head of the subject”), the system comprising of:
(Warden, Col 4, lines 32-43; “The present invention is embodied in a biomagnetometer apparatus 20 for obtaining biomagnetic data from a head 22 of a human subject 24. […] a detector, preferably a superconducting quantum interference device 30 ("SQUID")”);
a plurality of Dewar helmets (array 26 and array 122) of variable sizes and shapes (Warden, Col 8, lines 32-62; “In the embodiment 120, the wall 35 of the dewar vessel 34 is modified so as to accommodate a second array of sensors 122 including a number of pickup coils 124 and associated SQUIDs 126.”) (Warden, Col 4, lines 32-35; “The apparatus 20 includes an array 26 of magnetic field sensors”) (Warden, Figure 7; showing two sets of interfaces (array 26 and array 122)); and
a plurality of monitoring interfaces (coils 28 and coils 124) (Warden, Col 8, lines 32-62; “In the embodiment 120, the wall 35 of the dewar vessel 34 is modified so as to accommodate a second array of sensors 122 including a number of pickup coils 124 and associated SQUIDs 126.”) (Warden, Col 4, lines 32-35; “The apparatus 20 includes an array 26 of magnetic field sensors  in the form of pickup coils 28”) (Warden, Figure 7);
wherein the sensor system helmet is moveable by horizontal Dewar rotation, vertical adjustment or angular tilting (Warden, Col 8, lines 1-13; “The dewar vessel 34 is pivoted to the +45 degree position. The support stand 64 is then moved into place with the helmet-shaped recess 54 over the head of the subject, as shown in FIG. 4. (The measurement with the subject in the sitting position, FIGS. 1 or 3, is ordinarily accomplished with the pneumatic bed 68 as low as possible in order to provide overhead clearance for the dewar vessel 34 inside the ceiling of the MSR 46.)”) (Warden, Figure 3-5; showing different configurations after movement of the system and showing that positioning of the helmet is part of the process).

Regarding claim 2, Warden discloses all of the limitations of claim 1 as discussed above.
Warden further discloses means for multifunctional multi-sensor (MMS) selectable or reconfigurable sensor, such as a helmet system (Warden, Figure 7; showing two different sensor arrays which are reconfigurable) (Warden, Col 8, line 63 – Col 9, lines 12; discussing how array 26 is used to measure brain activity and array 122 is used to measure activity in other body parts such as the heart and discussing how the system is adjusted to perform these measurements).

Regarding claim 3, Warden discloses all of the limitations of claim 1 as discussed above.
Warden further discloses wherein the Dewar helmets are of different sizes and shapes (Warden, Figure 7; showing two different sensor arrays 26 and 122 which are different shapes and sizes) (Warden, Col 8, line 63 – Col 9, lines 12; discussing how array 26 is used to measure brain activity and array 122 is used to measure activity in other body parts such as the heart and discussing how the system is adjusted to perform these measurements).

Regarding claim 4, Warden discloses all of the limitations of claim 1 as discussed above.
Warden further discloses an MMS (Warden, Figure 7; showing two different sensor arrays which are reconfigurable) (Warden, Col 8, line 63 – Col 9, lines 12; discussing how array 26 is used to measure brain activity and array 122 is used to measure activity in other body parts such as the heart and discussing how the system is adjusted to perform these measurements) incorporating a three-dimensional sensor system positioning adjustment capability for sensor system or helmet(s) or Dewar(s) (Col 8, lines 1-13; “The dewar vessel 34 is pivoted to the +45 degree position. The support stand 64 is then moved into place with the helmet-shaped recess 54 over the head of the subject, as shown in FIG. 4. (The measurement with the subject in the sitting position, FIGS. 1 or 3, is ordinarily accomplished with the pneumatic bed 68 as low as possible in order to provide overhead clearance for the dewar vessel 34 inside the ceiling of the MSR 46.)”) (Warden, Figure 3-5; showing different configurations after movement of the system and showing that positioning of the helmet is part of the process) for optimal spatial resolution, signal sensitivity, and/or enhanced multi-modal image co-registration precision (Warden, Col 1, lines 26-32; “The sensor is desirably placed as closely as possible to the head of the subject whose brain signals are to be measured, because the strength of the magnetic field decreases rapidly with distance from the source”).

Regarding claim 6, Warden discloses all of the limitations of claim 1 as discussed above.
Warden further discloses a shared or common coolant system including single reliquification coolant system (Warden, Col 4, lines 57-61; “The dewar body 36 functions as an insulated vessel that contains a cryogenic liquid 40. The required type of cryogenic liquid 40 is determined in part by the cooling requirements of the SQUID”) (Warden, Figure 7; showing that both arrays are part of the same vessel 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Holzner (DE10234676, hereafter reciting to a machine translation of DE10234676).
Regarding claim 5, Warden discloses all of the limitations of claim 4 as discussed above.
Warden does not clearly and explicitly disclose wherein the three-dimensional sensor system is positioned automatically.
In an analogous magnetic brain activity monitoring system field of endeavor Holzner discloses wherein a three-dimensional sensor system is positioned automatically (Holzner, Para 77-81; discussing using an intermediate system for automatic adjustment of sensor positioning and density; “let yourself locally change the sensor density of an extracranial sensor grid. In a further advantageous embodiment, this change takes place automated, controlled or regulated via the intermediate unit […] run additionally on the intermediate unit real-time and automatic procedures for Density and positioning optimization of sensors and transmitters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden wherein the three-dimensional sensor system is positioned automatically as taught by Holzner in order to make it easier to use.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Warden and Robinson (EP1049402).
Regarding claim 7, Warden discloses all of the limitations of claim 1 as discussed above.

In an analogous SQUID sensor system field of endeavor Robinson discloses simultaneous electroencephalographic monitoring capabilities (Robinson, Para 34; “Additionally, EEG or other data of interest may be collected simultaneously with the measurements made by array 112 of magnetic sensors and reference sensor system 124 and, for example, system electronics 140”) (Robinson, Para 34-36; describing this combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden to include simultaneous electroencephalographic monitoring capabilities in order to improve SNR of brain activity underlying a particular sensory or motor event as taught by Robinson (Robinson, Para 4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Warden and Robinson as applied to claim 7 above, and in further view of Engels et al. (WO2013026749, hereafter Engels).
Regarding claim 8, Warden as modified by Robinson above discloses all of the limitations of claim 7 as discussed above.
Warden as modified by Robinson above does not clearly and explicitly disclose precision co-registration fiducial options.
In an analogous SQUID sensor system field of endeavor Engels discloses precision co-registration fiducial options (Engels, Para 6; “For an effective EEG/MEG analysis, it is required that the recorded electromagnetic data be referenced in the subject's anatomical space, commonly referred to as co-registration”) (Engels, Para 18; “According to the invention, there is provided a method of locating EEG and/or MEG sensors arranged on a head of a human or animal subject relative to said head, as set out in the appended claims”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden as modified by Robinson above to include precision co-registration fiducial options in order to allow for effective EEG/MEG analysis as taught by Engels (Engels, Para 6).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Warden and Lee et al. (Lee et al., A whole-head magnetoencephalography system with compact axial gradiometer structure, 2009 Supercond. Sci. Technol. 22 045023, hereafter Lee).
Regarding claim 9, Warden discloses all of the limitations of claim 1 as discussed above.
Warden does not clearly and explicitly disclose a Double Relaxation Oscillator SQUID (DROS) system with close coupled SQUID chip and coil, enabling high flux to voltage sensitivity
In an analogous SQUID sensor system field of endeavor Lee discloses a Double Relaxation Oscillator SQUID (DROS) system with close coupled SQUID chip and coil, enabling high flux to voltage sensitivity (Lee, Pg 2, Section 2.1; “As a novel approach to increase the flux-to-voltage transfer, we used a double relaxation oscillation SQUID (DROS) […] The design of the signal SQUID was based on the Ketchen-type DC SQUID having a washer-type SQUID loop with a tightly coupled input coil.”) (Lee, Pg 2, Col 1, Para 2; “In this study, we used DROSs and measured the voltage outputs of the DROSs directly using room-temperature preamplifiers, and made the FLL circuits compact”) (Lee, Figure 1; showing this arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden to include a Double Relaxation Oscillator SQUID (DROS) system with close coupled SQUID chip and coil, enabling high flux to voltage sensitivity in order to simplify the readout electronics of the system as taught by Lee (Lee, Abstract).

Regarding claim 10, Warden as modified by Lee above discloses all of the limitations of claim 9 as discussed above.
Warden does not clearly and explicitly disclose wherein the close coupled SQUID chip and coil is configured for maximal flux to voltage sensitivity, thereby minimizing the stray pickup noise and impedance (resistance; inductance; capacitance) by way of virtual direct coupling between SQUID amplification chips and corresponding pick-up coils.
However, Lee further discloses wherein the close coupled SQUID chip and coil is configured for maximal flux to voltage sensitivity (Lee, Pg 2, Section 2.1; “As a novel approach to increase the flux-to-voltage transfer, we used a double relaxation oscillation SQUID (DROS) […] The design of the signal SQUID was based on the Ketchen-type DC SQUID having a washer-type SQUID loop with a tightly coupled input coil.”) (Lee, Pg 2, Col 1, Para 2; “In this study, we used DROSs and measured the voltage outputs of the DROSs directly using room-temperature preamplifiers, and made the FLL circuits compact”), thereby minimizing the stray pickup noise and impedance (resistance; inductance; capacitance) by way of virtual direct coupling between SQUID amplification chips and corresponding pick-up coils (Lee, Pg 2, Section 2.2; “Due to the compact structure of the superconductive connection, the field distortion and stray pickup area could be minimized.”) (Lee, Pg 2, Section 2.1; “A DROS consists of a signal SQUID and a reference junction in series, and is shunted by a relaxation circuit of a resistor and an inductor”) (Lee, Pg 2, Col 1, Para 2; “In this study, we used DROSs and measured the voltage outputs of the DROSs directly using room-temperature preamplifiers, and made the FLL circuits compact”) (Lee, Figure 1).
Lee is interpreted as disclosing this limitation because it is similar to what is described in paragraph 5 of the published specification and in view of the clarity deficiencies outlined above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden as modified by Lee above wherein the close coupled SQUID chip and coil is configured for maximal flux to voltage sensitivity, thereby minimizing the stray pickup noise and impedance (resistance; inductance; capacitance) by way of virtual direct coupling between SQUID amplification chips and corresponding pick-up coils in order to simplify the readout electronics of the system as taught by Lee (Lee, Abstract).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Warden and Flynn (US20160136308).
Regarding claim 11, Warden discloses all of the limitations of claim 1 as discussed above.
Warden does not clearly and explicitly disclose localization (i.e. selection and positioning of Dewars fitted with radio frequency therapy and/or Dewar and/or RE beams to be positioned optimally) in terms of neural sources to be avoided in radio frequency targeting or beam-shaping or regions to be targeted for removal or mitigation of cancer cell risk.
In an analogous SQUID sensor system field of endeavor Flynn discloses localization in terms of beam-shaping or regions to be targeted for removal or mitigation of cancer cell risk (Flynn, Para 105; “Small animal models are used to determine the capability of the SQUID relaxometry method for locating the tumors for subsequent hyperthermia therapy. FIG. 30 is a photograph of one such example. The locations of two tumors in this animal were obtained using relaxometry and superimposed on a Magnetic Resonance Image (MRI) of the animal.”) (Flynn, Para 2; “This invention relates to cancer localization, treatment, monitoring of treatment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden to include localization in terms of beam-shaping or regions to be targeted for removal or mitigation of cancer cell risk in order to allow therapy to be directed to the site, optimizing the efficient of the treatment as taught by Flynn (Flynn, Para 3 ).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Warden and Roberts et al. (Roberts et al., Artemis 123: development of a whole-head infant and young child MEG system, Front Hum Neurosci. 2014; 8: 99. Published online 2014 Mar 3. doi: 10.3389/fnhum.2014.00099, hereafter Roberts).
Regarding claim 12, Warden discloses all of the limitations of claim 1 as discussed above.
Warden does not clearly and explicitly disclose whereby the system capabilities include one or more vacuum cooled sensory systems partitioned adjacent to coolant reservoir to enable cool temperature via radiation to minimize vibration and other noise by avoiding the need have coolant flowing over sensitive sensor system components.
In an analogous SQUID sensor system field of endeavor Roberts discloses one or more vacuum cooled sensory systems partitioned adjacent to a coolant reservoir to enable cool temperature via radiation (Roberts, Pg 3, Col 2, Para 2; “allowing many SQUIDs to be run inside the dewar vacuum space with minimal impact on liquid helium consumption”) to minimize vibration and other noise by avoiding the need have coolant flowing over sensitive sensor system components (Roberts, Pg 2, Col 1, Para 4 – Col 2, Para 1; “The Artemis 123® hardware also incorporates a coil-in-vacuum sensor configuration as opposed to having the sensor geometry immersed in liquid helium. […] The coil-in-vacuum configuration allows placement of the detection-coils (sensors) as close as 6 mm from the scalp, thereby mitigating the second source of source-sensor displacement (sensor to helmet surface distance), and providing a substantial increase in brain signal amplitude compared to a MEG system with the same sensor geometry immersed in liquid helium. Furthermore, a proprietary method for minimizing dimensional changes on cooling has an added benefit of greatly reducing the sensor’s susceptibility to vibration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden whereby the system capabilities include one or more vacuum cooled sensory systems partitioned adjacent to coolant reservoir to enable cool temperature via radiation to minimize vibration and other noise by avoiding the need have coolant flowing over sensitive sensor system components in order to allow closer placement of the sensor and to minimize vibration as taught by Roberts (Roberts, Pg 2, Col 1, Para 4 – Col 2, Para 1).

Regarding claim 13, Warden as modified by Roberts above discloses all of the limitations of claim 12 as discussed above.
Warden does not clearly and explicitly disclose a vacuum cooled sensory system, with very low-vibration enabling continuous coolant operation, even during coolant recovery or recycling phases, due to sealed and vacuum chamber separation of sensitive SQUID and other sensor components.
However, Roberts further discloses a vacuum cooled sensory system, with very low-vibration enabling continuous coolant operation, even during coolant recovery or recycling phases, due to sealed and vacuum chamber separation of sensitive SQUID and other sensor components (Roberts, Pg 3, Col 2, Para 2; “allowing many SQUIDs to be run inside the dewar vacuum space with minimal impact on liquid helium consumption”) (Roberts, Pg 2, Col 1, Para 4 – Col 2, Para 1; “The Artemis 123® hardware also incorporates a coil-in-vacuum sensor configuration as opposed to having the sensor geometry immersed in liquid helium. […] The coil-in-vacuum configuration allows placement of the detection-coils (sensors) as close as 6 mm from the scalp, thereby mitigating the second source of source-sensor displacement (sensor to helmet surface distance), and providing a substantial increase in brain signal amplitude compared to a MEG system with the same sensor geometry immersed in liquid helium. Furthermore, a proprietary method for minimizing dimensional changes on cooling has an added benefit of greatly reducing the sensor’s susceptibility to vibration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden to include a vacuum cooled sensory system, with very low-vibration enabling continuous coolant operation, even during coolant recovery or recycling phases, due to sealed and vacuum chamber separation of sensitive SQUID and other sensor components in order to allow closer placement of the sensor and to minimize vibration as taught by Roberts (Roberts, Pg 2, Col 1, Para 4 – Col 2, Para 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Warden and Cimino et al. (US6602227, hereafter Cimino).
Regarding claim 14, Warden discloses all of the limitations of claim 1 as discussed above.
(Warden, Col 4, lines 57-61; “The dewar body 36 functions as an insulated vessel that contains a cryogenic liquid 40. The required type of cryogenic liquid 40 is determined in part by the cooling requirements of the SQUID”) operability  (Warden, Figure 3-5; showing different configurations after movement of the system and showing that positioning of the helmet is part of the process) (Warden, Col 8, lines 1-13; “The dewar vessel 34 is pivoted to the +45 degree position. The support stand 64 is then moved into place with the helmet-shaped recess 54 over the head of the subject, as shown in FIG. 4. (The measurement with the subject in the sitting position, FIGS. 1 or 3, is ordinarily accomplished with the pneumatic bed 68 as low as possible in order to provide overhead clearance for the dewar vessel 34 inside the ceiling of the MSR 46.)”).
Warden does not clearly and explicitly disclose an automatic level adjusting Dewar coolant system.
In an analogous electronic device coolant system field of endeavor Cimino discloses an automatic level adjusting coolant system (Cimino, Col 5, lines 33-40; “A cooling system is provided to supply cooling fluid to handheld device 80 by flowing through flues in handheld device 80 thereby removing heat from active elements of device 80. Cooling system 88 is automatically filled and drained as needed. The automatic control is provided by cooling fluid control device 90. Device 90 preferably includes circuitry for measuring and comparing fluid pressure levels.”).
(Cimino, Col 5, lines 30-40).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Warden as applied to claim 1 above, and in further view of George et al. (US20060122496, hereafter George).
Regarding claim 15, Warden discloses all of the limitations of claim 1 as discussed above.
Warden does not clearly and explicitly disclose 3D subject scanning and/or pre-scanning system to determine optimal 3-D sensor position co-ordinates and associated optimal positioning control.
In an analogous magnetic sensor system field of endeavor George discloses 3D subject scanning (George, Para 22; “obtained from a standard set of MR images detailing the brain's 3D anatomy”) and/or pre-scanning system to determine optimal 3-D sensor position co-ordinates and associated optimal positioning control (George, Para 8; “a probe or sensor is positioned with respect to a subject by obtaining a magnetic resonance image of at least a portion of the subject, determining an optimal position for the probe or sensor with respect to the subject, based on the magnetic resonance image, and moving the probe or sensor to the optimal position”).
(George, Para 4-5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Warden as applied to claim 1 above, and in further view of Kim et al. (US20150057550, hereafter Kim).
Regarding claim 16, Warden discloses all of the limitations of claim 1 as discussed above.
Warden does not clearly and explicitly disclose a Dewar positioning safety sensor and/or sensor systems located on and around Dewar and other moving components so that collision with the subject or others in vicinity of the MMS is avoided at all times and under all conditions, including adjustment or repositioning of Dewar, or repositioning of the subject under investigation.
In an analogous medical imaging system with repositioning components field of endeavor Kim discloses a positioning safety sensor and/or sensor systems located on and around the device and other moving components so that collision with the subject or others in vicinity of the device is avoided at all times and under all conditions (Kim, Para 44; “As a result, each robotic arm 202 can position its objective (i.e., part of the “optical end effector) in a manner to avoid mechanical and optical collision between all other objectives, as well as provide independent access to any location in sample 102 along its axis”) (Kim, Para 63; “the probability of inter-robot collisions and collisions with sample 102 during movement and static positioning is reduced”).
Kim is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden to include a Dewar positioning safety sensor and/or sensor systems located on and around Dewar and other moving components so that collision with the subject or others in vicinity of the MMS is avoided at all times and under all conditions, including adjustment or repositioning of Dewar, or repositioning of the subject under investigation as taught by Kim in order to prevent unwanted damage or injury.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN DENNY LI/Examiner, Art Unit 3793